Title: From John Adams to Rev. William Walter, October 1797
From: Adams, John
To: Walter, Rev. William


copy
Dear Sir
East Chester 20 miles from New York Oct. 1797

I received yesterday your favor of the 15th with two Volumes of Essays from the benificent genius of Count Rumford—
If you have laboured through the three Volumes of my defence of the Constitutions, you have done them an Honour that very few other men of Letters have taken the trouble to bestow on them—They were written with a View of not only composing the ferment in america which produced Shase’s rebellion, but, with a hope of laying before the French Nation, and all Europe some considerations, which had not been much attended to for a Century past, the want of which I then feared and foresaw would produce such horrors, as have since terrified the World—My Labour however has been lost as much as Plato’s in his republic; Sir Thomas Moore’s in his Eutopia, or Harington in his Oceana—If I had not some little Consolation in thinking it had some Effect in producing our Federal Constitution, I should almost repent in having waisted my time in writing it—It is an attempt to place Government upon the only Philosophy which can ever support it, the real constitution of human nature, not upon any wild Visions of its perfectibility—
That emulation of the human heart which produces Rivalries, of Men, Cities, and Nations, and consequent injustice and disorder is applied as a remedy to its own Excesses, The Emulation of the Legislative and Executive Authorities are Made to check each other, and the Emulation between the poor and the rich in their respective representative assemblies are employed in the Same way; and by no other means were ever human passions, restrained, and compelled, to respect the Laws—The whole history of nations is brought to respect support the Theory; but all the ages of the world have not afforded stronger proofs of its infallibility, than the last ten years of the history of France, Holland, Italy &ca
Had I possessed the Leisure of a Man of Letters I  might have made it shorter; but had the eloquence of a Burke or a Rousseau fallen to my Lot, I never would have induced  numbers to read it, sufficient to have convinced Nations, and saved their blood—Such is the condition of humanity—
The news you give me of Mrs Gills illness is a severe affliction to me: though I will still hope for her recovery; I very much fear that the next post will bring me fatal tidings—
I am Sir with great Esteem your friend / and humble Servant

John Adams